Citation Nr: 0005500	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-32 620A	)	DATE
	)
	)


THE ISSUE

Whether a February 1983 decision of the Board of Veterans 
Appeals (Board) denying service connection for a psychiatric 
disorder should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1963 to November 
1965.

This matter comes before the Board on motion from the veteran 
to revise or reverse a February 1983 decision of the Board.

Throughout the record the veteran has indicated a belief that 
there has been CUE in various decisions.  In a separate 
decision the Board has addressed his claim of CUE in rating 
decisions from 1969 through 1984, relating to the denial of 
service connection for a psychiatric disorder.  In this 
decision the Board is addressing a claim of CUE in a February 
1983 Board decision.  If the veteran desires to assert a 
claim of CUE with respect to any other Board decisions he 
should identify the specific decision and the specific error 
in that decision and communicate this information to the 
Board.


FINDINGS OF FACT

1.  A February 1983 decision of the Board denied service 
connection for an acquired psychiatric disorder.

2.  The veteran has alleged that service connection should 
have been granted for a psychiatric disorder as the evidence 
supported the claim; specifically that the veteran had an 
anxiety disorder that had existed since his active service.


CONCLUSION OF LAW

The veteran's allegation of clear and unmistakable error in 
the February 1983 Board decision in failing to grant service 
connection for a psychiatric disorder fails to meet the 
threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 
20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On February 3, 1983, the Board issued a decision that denied 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder.  In April 1999 the Board 
notified the appellant that important information about his 
request for review of the Board's February 3, 1983, decision 
on the grounds of CUE was being provided.  The veteran was 
informed that the Board would wait 60 days before 
adjudicating his request and if no response was received, the 
Board would proceed to adjudicate.  A response was received 
from the veteran in April 1999.  In August 1999 the Board 
advised the veteran that requests were considered in the 
order they were received and that his motion had been 
assigned a motion docket number.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Nonspecific allegations of failure to follow regulations or 
failure to give due process, or any other general, 
nonspecific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b)  Record to be reviewed.--(1)  
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not 
clear and unmistakable error.-

(1)  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2)  Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3)  Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable evidence does not include 
the otherwise correct application of a 
statute or regulations where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

(Authority:  38 U.S.C.A. §§ 501(a), 
7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's February 1983 decision contains CUE.  That decision 
noted that a June 1977 Board decision found that an anxiety 
disorder was not incurred in or aggravated during service and 
that a January 1981 Board decision found that the June 1977 
decision was final and that a new factual basis warranting 
service connection for anxiety reaction was not demonstrated.  
The February 1983 decision concluded that the prior Board 
decisions were final and that additional evidence added to 
the record since the most recent Board decision did not 
provide a new factual basis warranting a grant of service 
connection for an acquired psychiatric disorder.

The veteran's argument with respect to CUE has generally 
consisted of allegations rather broad in nature and not 
specifically directed to the February 1983 Board decision.  
His argument is essentially that the Board erred in that the 
evidence of record did establish that the veteran's anxiety 
neurosis had existed since his active service.  Such an 
allegation does not constitute a valid claim of CUE.  As 
stated by the United States Court of Appeals for Veterans 
Claims (Court), for CUE to exist:

(1)  "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board emphasizes that the Court has consistently stressed 
the rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell at 313.  "It must always be remembered that 
[clear and unmistakable error] is a very specific and rare 
kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
A disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In this respect, the veteran has raised the generic 
allegation of error concerning the February 1983 Board 
decision, but not necessarily the discreet issue of CUE.  The 
veteran has alleged that the February 1983 decision was the 
product of error essentially because the decision failed to 
conclude that the evidence supported a finding that the 
veteran's anxiety neurosis had existed since his active 
service.  This argument represents a clear-cut example of 
disagreement as to how the evidence was interpreted and 
evaluated, and as such cannot constitute a basis for a 
finding of CUE.  See 38 C.F.R. § 20.1403(d)(3); Luallen.

On the basis of the above analysis the veteran has not set 
forth specific allegations of error, either of fact or law, 
in the February 1993 decision by the Board.


ORDER

The motion for revision of the February 1983 Board decision 
on the grounds of CUE is denied.


		
	U. R. POWELL
Member, Board of Veterans' Appeals


 


